793 F.2d 1290
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOHN E. BOOMSMA, Plaintiff-Appellee,v.GREYHOUND FOOD MANAGEMENT, INC., Defendant-Appellant.
85-1489
United States Court of Appeals, Sixth Circuit.
5/29/86

AFFIRMED
W.D.Mich.
ORDER
Before:  ENGEL, CONTIE and RYAN, Circuit Judges.


1
Upon consideration and after a careful review of the record, this court is of the unanimous opinion that the district court did not abuse its discretion in imposing under Rule 11, Fed.  R. Civ. P. 11, the limited award of attorney fees which is the subject of this appeal.


2
Accordingly, the order entered on April 30, 1985 by the district court is AFFIRMED.  Rule 19, Rules of the Sixth Circuit.